Title: To George Washington from Commodore John Hazelwood, 4 February 1778
From: Hazelwood, John
To: Washington, George

 

Sir
Trenton [N.J.] Feby 4th 1778

I have received a Letter from the Adjt General, wherein he informs me it’s Your Excellencys express orders, that I shou’d send forward to Camp those few Troops Your Excellency was so kind to spare me for the use of our Fleet. I shall comply with the request assoon as possible—I expect our Pay Master in a few days, & assoon as we can pay them for the time they have been with us, they shall be March’d off immediately—I shall also send Your Excellency the number of Men we have left, in the Fleet, as he in his letter desires.
We are about getting our Fleet in readiness, with all possible dispatch, but shall not be able to Mann above half of them. We had a great number killed & wounded, & a great many Run away since we came into Winter Quarters, & from the weakness of our situation, I fear we shall not be of that service I could wish.
I am fully of opinion, that if we could take possession of Billinsport, & Fortify it, that we might soon stop the Pass of the River again; for the Pass they made through Billinsport is not above one hundred foot wide; and as to the inner Channel it can easily be blocked up, and while ever we can hold Billinsport, nothing can pass up or down the River—I have sent Six Armed Boats down by Land, Mannd with ⟨some⟩ of the Inhabitants that can be depended on, and am in hopes they will be of use ⟨to⟩ annoy the enemy below—If Your Excellency could spare me those Men that we have ⟨now⟩ trained to the Galleys, it would be of great use in keeping the Boats from carrying ⟨in⟩ provision to the enemy, and keeping their Craft from coming up to ravage the Shores. Having not to add, Am Your Excellencys Most Obedient and Very Humble Servt

John Hazelwood

